Citation Nr: 9935597	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post-operative lumbar 
intervertebral disc syndrome, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1970 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May and June 1995 
which denied the veteran's claim for a rating in excess of 40 
percent for post-operative lumbar intervertebral disc 
syndrome.

The Board in March 1997 reviewed and remanded the claim for 
development.  The case is now returned to the Board.  

REMAND

The veteran has claimed entitlement to an increased rating 
for his service-connected post-operative lumbar 
intervertebral disc syndrome above the currently assigned 40 
percent rating. 

Because a prior VA examination in April 1995 did not 
adequately address the severity of the veteran's post-
operative lumbar intervertebral disc syndrome, the Board 
remanded the case in March 1997 for an additional 
examination. 

Upon the prior Board remand, the VA medical examiner was to 
have addressed the veteran's complaints of pain, and comment 
on the impact of the veteran's back disability on activity 
and on how it impaired him functionally, particularly in the 
work place, and the degree of functional loss, if any, 
resulting from pain on undertaking motion, or weakened 
movement, excess fatigability, or incoordination under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1996) and the 
guidelines set forth by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) in DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Despite the veteran having 
reported for multiple VA examinations pursuant to the Board 
remand, including in August 1997, October 1997, and January 
1998, all of these examiners failed to address the above-
noted questions specifically requested in the March 1997 
Board remand.

The absence of certain development specifically requested by 
VA indicates a neglect of the duty to assist in the 
development of the appellant's claim.  Smith v. Brown, 5 Vet. 
App. 335, 340 (1993).  The Court recently held that a remand 
confers on an appellant a right to compliance with the terms 
of the remand as a matter of law, and the Board's failure to 
ensure compliance constitutes (reversible) error. Stegall v. 
West, 11 Vet. App. 268 (1998).  Hence the Board must remand 
the claim again, reiterating the prior remand instructions, 
with the hope that on this occasion there will be compliance 
with remand instructions by the VA medical examiner(s). 

The Board notes that under Diagnostic Code 5293 for 
intervertebral disc syndrome, for the next higher rating of 
60 percent, the disorder must be pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  The Board 
emphasizes that the currently assigned 40 percent rating is 
appropriate for severe lumbar intervertebral disc syndrome, 
with recurring attacks and only intermittent relief.  Hence 
the next higher, 60 percent rating, which is the highest 
rating assignable under that Code, requires pronounced 
disability.

Under these circumstances, the case is remanded for the 
following development:

1.  The veteran should also be afforded 
a special VA neurological examination to 
determine the current degree of severity 
of his low back disability. The claims 
folder with a copy of this remand MUST 
be made available to the examining 
physician prior to the examination. Such 
tests as the examining physician deems 
necessary should be performed.  In 
particular, the examiner should (a) 
conduct range of motion studies of the 
lumbar spine and specify the range in 
degrees; (b) comment as to whether the 
clinical findings show the presence of 
severe lumbar intervertebral disc 
syndrome with only intermittent relief 
from recurring attacks; or pronounced 
intervertebral disc syndrome, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc(s), with little intermittent 
relief; (c) review pertinent aspects of 
the veteran's medical and employment 
history, and comment on the effects of 
the demonstrated back disability upon 
the veteran's ordinary activity and on 
how it impairs him functionally, 
particularly in the work place, and 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca, supra, and 38 
C.F.R. § 4.40, and 4.45 (1996).

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full. If 
any development is incomplete, including 
if the requested examination does not 
include all clinical findings and 
comments requested, appropriate 
corrective action is to be implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided a Supplemental Statement of the Case.  The veteran 
and his representative should be given the opportunity to 
respond within the applicable time. Thereafter, the case 
should be returned to the Board, if in order. The appellant 
need take no action unless otherwise notified.  The purpose 
of this remand is to procure clarifying data and to comply 
with a precedent decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


